Case 0:18-cv-61844-WPD Document 147 Entered on FLSD Docket 04/17/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                                    CASE NO.: 0:18-cv-61844-WPD

    JONATHAN MORGAN, on behalf of
    himself and all others similarly situated,

            Plaintiff,

    v.

    PROGRESSIVE SELECT
    INSURANCE CO.,

            Defendant.
                                                 /

         ORDER ON PLAINTIFF’S UNOPPOSED MOTION TO AMEND CASE CAPTION

           THIS CAUSE comes before the Court on Plaintiff Jonathan Morgan’s Unopposed Motion

   to Amend Case Caption [DE 146] (“Motion”). The Court, having reviewed the Motion and being

   fully advised in the premises, hereby ORDERS AND ADJUDGES as follows:

           1. Plaintiff Jonathan Morgan’s Unopposed Motion to Amend Case Caption is

               GRANTED.

           2. The Clerk of Court shall change the case caption to the following: Jonathan Morgan,

               on behalf of himself and all others similarly situated, v. Progressive Select Insurance

               Co.

           DONE and ORDERED in Chambers in Fort Lauderdale, Broward County, Florida, on

   this 17th day of April, 2020.
Case 0:18-cv-61844-WPD Document 147 Entered on FLSD Docket 04/17/2020 Page 2 of 2



   Copies furnished to:
   Counsel of record
